773 N.W.2d 903 (2009)
LAKETON TOWNSHIP, Plaintiff-Appellant,
v.
ADVANSE, INCORPORATED, Defendant-Appellee.
Docket No. 139040. COA No. 276986.
Supreme Court of Michigan.
October 28, 2009.

Order
On order of the Court, the application for leave to appeal the March 24, 2009 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the February 9, 2007 opinion and order and the February 28, 2007, judgment and final order for injunctive relief of the Muskegon Circuit Court. Under § 200 of the 1979 zoning ordinance, use of the subject premises, which were zoned Residential District A, was restricted to "single family dwellings." Single family dwellings were a subset of the 1979 ordinance's more expansive definition of "dwelling." Therefore, the defendant's expansion of the rental use of the subject premises to include the main residence situated on the property, after purchasing it in 2003, constituted an impermissible expansion of an existing nonconforming use lawful under the 1979 ordinance.